Citation Nr: 1242390	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a mental disorder.

4.  Entitlement to an initial disability rating for limitation of motion of the left knee resulting from chondromalacia, in excess of 10 percent. 

5.  Entitlement to an increased disability rating for lateral instability of the right knee resulting from residuals of an anterior cruciate ligament reconstruction, in excess of 30 percent. 

6.  Entitlement to an increased disability rating for limitation of motion of the right knee, in excess of 10 percent. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 8, 1995 to June 2, 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in San Juan, Puerto Rico.

Although the Veteran requested a hearing at the RO on her VA Form 9, she withdrew the request in writing prior to the date of the hearing scheduled in October 2010.  

The issues of service connection for a low back disorder, service connection for a mental disorder, and TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  In an unappealed February 1999 rating decision, the RO denied service connection for a low back disorder. 

3.  The evidence associated with the claims file subsequent to the RO's February 1999 rating decision relates to the unestablished facts of a current low back disability and its relationship to a service-connected disability, that are necessary to substantiate the claim; the evidence is neither cumulative nor redundant of evidence already of record; the evidence raises a reasonable possibility of substantiating the claim.  

4.  For the entire period of this appeal, the Veteran's right knee disability has been manifested by painful and weakened motion, normal extension, flexion that exceeded 45 degrees, lateral instability or recurrent subluxation that is no more than severe, without dislocation or removal of the semilunar cartilage, and without painful scarring.

5.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by painful and weakened motion, normal extension, flexion that exceeded 45 degrees, no lateral instability or recurrent subluxation, and no dislocation or removal of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012). 

2.  The criteria for reopening service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a disability rating higher than 30 percent for right knee lateral instability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for a disability rating higher than 10 percent for right knee limitation of motion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes 5010, 5260, 5261), 4.118, (Diagnostic Codes 7800-7805) (2012).

5.  The criteria for a disability rating higher than 10 percent for left knee limitation of motion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2012).

6.  The criteria for a separate compensable disability rating for left knee lateral instability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for a higher initial rating for the left knee limitation of motion, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

In an August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for the already service-connected right knee disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In the context of an application for reopening a previously denied and final claim, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  In response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

Here, the August 2007 letter informed the Veteran of the date and bases of the previous denial of service connection for a low back disorder.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the kind of evidence needed to substantiate the underlying claim for service connection.  Therefore, the August 2007 letter provided the notice required by the Kent decision.  Moreover, to the extent of any deficiency in this notice, as the claim is being reopened, there is no prejudice to the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations to address the manifestations and severity of the service-connected knee disabilities.  These examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examinations included findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Reopening Service Connection for a Low Back Disorder

The RO initially denied a claim for service connection for a low back disorder in a February 1999 rating decision.  The Veteran had maintained and still maintains that a low back disorder resulted on a secondary basis from her service-connected right knee disability.  At the time of the February 1999 decision, the medical evidence of record consisted of service treatment records and VA examinations dated in April 1996 and November 1998.  The service records showed no back injury.  

The Veteran filed a claim in October 1995; however, she did not mention a back disorder at that time, but mentioned only her right knee injury.  A VA examination in April 1996 was therefore focused on the right knee and did not refer to any back disorder.  The initial reference to a back disorder appears in a September 1998 VA Form 21-4138.  A VA examination in November 1998 notes the Veteran's complaint of back pain but includes no diagnosis.  The RO denied the claim in February 1999 based on lack of injury or treatment in service, lack of a post-service diagnosis, and lack of a nexus between the service-connected right knee disability and back symptoms.    

Although notified of the RO's decision and of her right to appeal, the Veteran did not initiate an appeal of the February 1999 decision (see 38 C.F.R. § 20.200 (2012)); moreover, she did not submit new and material evidence within one year of that decision.  While the Veteran submitted additional evidence within a year of the February 1999 decision, it pertained to a surgical procedure on her right knee, and did not pertain to complaints or treatment regarding the low back.  Therefore, the February 1999 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is not required as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC held that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran requested to have the previously denied claim reopened in August 2007.  As such, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the February 1999 decision includes VA treatment records, VA examination reports, and additional written reports from the Veteran.  A May 2000 VA examination includes no pertinent complaints or diagnoses.  The Veteran was noted to walk with a normal gait.  A March 2001 VA primary care visit reveals the Veteran's report that she had experienced a backache since her knee surgery.  The assessment at that time was back pain.  An X-ray of the lumbosacral spine in March 2001 was entirely normal.  An April 2002 VA examination reveals no pertinent findings.  A November 2007 VA primary care note reveals recent onset of low back pain.  There was low back pain to palpation at the paraspinal muscles and decreased range of forward bending due to pain.  An X-ray of the lumbosacral spine showed normal mineralization, unremarkable soft tissues, normal sacroiliac joints, normal vertebral body heights and intervertebral spaces, and normal posterior elements.  Marginal spurs were identified throughout the lumbar spine as well as mild lumbar spondylosis.  The assessment was low back pain secondary to muscle spasm.  

An April 2009 X-ray reveals no radiographic lumbosacral spine abnormalities.  Vertebral body heights and disc spaces were well preserved; lumbar curvature was normal; pedicles were intact; there was no evidence of spondylolisthesis; posterior elements were normal; soft tissues were unremarkable.  

A private treatment record of N.A.O. dated in April 2009 notes that the Veteran's bearing of weight more on one side than the other brings bad posture problems, loss of correct alignment of column, degeneration of vertebrae and articulations and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress on one side of vertebrae than the other, and by consequence, the Veteran could present with subsequent hip, back, and neck pain.  According to N.A.O., it is more probable than not that, due to the Veteran's knee problem, she now presents back problems.  It is more probable than not that this is service connected.   

A private treatment record of November 2009 from the Veteran's chiropractor notes that she has been treated for discogenic disease and resultant low back pain.  

A January 2010 private lumbar MRI reveals desiccation and degenerative disease of the L4-5 and L5-S1 discs; central protrusions of the L4-5 and L5-S1 discs; increased intensity of the inferior plate of L5, which could represent Modic Type I changes due to adjacent degenerative disc disease; differential diagnosis of Schmorl node; and decreased lordosis of the lumbar spine which could be secondary to paraspinal muscle spasm.  

A June 2010 VA lumbar MRI was significant for a broad central protrusion at L4-5 with ligamentum flavum hypertrophy contributing to moderate central spinal stenosis and moderate narrowing of both foramina.  At L5-S1, there were small annular fissures with no disc herniation; facet joint hypertrophy contributes to mild narrowing of the central canal and mild narrowing of both neural foramina.  

An April 2010 outpatient visit reveals limited lumbar extension and flexion due to pain.  Examination was suggestive of myofascial type pain.  

A nerve conduction study in October 2010 to rule out right L5 radiculopathy revealed no electrodiagnostic evidence of right L5 radiculopathy.  The study was normal.  

As the record now contains competent evidence of a current low back disorder, and competent evidence that relates the low back disorder to a service-connected disability, elements that were unestablished at the time of the February 1999 rating decision, the Board finds that the evidence added to the claims file since the February 1999 rating decision relates to an unestablished fact necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received, and reopening of service connection for a low back disorder is warranted.  The reopened claim will be addressed in the remand below.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intent to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis of Knee Ratings

In a December 1996 rating decision, the RO granted service connection for residuals of right knee trauma - stress fracture, complete tear of anterior cruciate ligament and chondromalacia of the patella.  The RO assigned a 30 percent initial rating under Diagnostic Code 5262-5257, effective June 3, 1995.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Later rating decisions designated the code as 5259-5257, 5260-5257, or simply 5257.  In all cases, however, it would appear that Diagnostic Code 5257 was actually applied, meaning the disability was rated based on lateral instability or recurrent subluxation.

The 30 percent rating under Diagnostic Code 5257 was based on symptoms approximating severe recurrent subluxation or lateral instability.  A temporary total rating was assigned for post-surgical convalescence, effective August 14, 1998.  A 30 percent rating was assigned thereafter, effective November 1, 1998.  In a June 2002 rating decision, the RO granted service connection for a cosmetically disfiguring right knee scar, which was noted on an April 2002 VA examination.  The scar was not assigned a separate compensable rating.

In the appealed May 2008 rating decision, the RO granted service connection for chondromalacia of the left patella as secondary to the service-connected right knee disability.  The RO assigned an initial rating of 10 percent under Diagnostic Code 5260-5014 on the basis of pain and limited motion.  In a January 2011 rating decision, the RO granted service connection for limitation of motion of the right knee and assigned a separate 10 percent rating under Diagnostic Code 5260, effective August 14, 2007.  

Under Diagnostic Code 5260 limitation of knee flexion is given a 30 percent rating where flexion is limited to 15 degrees; a 20 percent rating is assigned where flexion is limited to 30 degrees; a 10 percent rating is assigned where flexion is limited to 45 degrees; a zero percent rating is assigned where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is assigned a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating is assigned where extension is limited to 30 degrees; a 30 percent rating is assigned where extension is limited to 20 degrees; a 20 percent rating is assigned where extension is limited to 15 degrees; a 10 percent rating is assigned where extension is limited to 10 degrees; a zero percent rating is assigned where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  

An April 2011 outpatient note reveals that right knee range of motion was intact and muscle tone was adequate.  Right knee pain was attributed to referred pain from the back.  An October 2010 physical medicine consultation notes that there was full range of motion in the lower extremities.  A September 2009 primary care consultation shows intact range of motion in the right knee and adequate muscle tone.  There was no joint effusion.  A private treatment record of N.A.O. dated in April 2009 notes limited and painful active range of motion, but does not specify the extent of motion.  

An August 2007 VA examination reveals complaint of right knee pain and swelling constantly.  The Veteran was unable to use high shoes because of knee pain.  The Veteran also complained of constant left knee pain.  It was difficult to climb stairs.  She could stand three to eight hours with only short rest periods.  She was able to walk one to three miles.  She reported giving way, stiffness, weakness, effusion, and locking several times a week on the right.  In both knees, she reported pain.  She reported severe flare ups every two to three weeks.  When examined, right knee range of motion (active and passive) was measured from 0 to 140 degrees, with onset of pain at 120 degrees.  After repetitive use, flexion was also possible to 120 degrees.  Left knee range of motion (active and passive) was measured from 0 to 140 degrees, with onset of pain at 140 degrees.  After repetitive use, flexion was also possible to 140 degrees.  The examiner noted the presence of effusion on the right, but no locking.  On the left, there was no locking or effusion.  The examiner found that there was no effect of either knee disability on chores, shopping, feeding, bathing, dressing, toileting, or grooming.  There was a mild impact on recreation.  There was a moderate impact on traveling.  There was a severe impact on exercises.  Sports were prevented.  

A November 2007 VA primary care note reveals recent onset of right knee pain.  On examination of the right knee, there was no effusion.  Strength was rated at 5 out of 5.  The assessment was right knee pain.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 10 percent for limitation of motion is not warranted for either knee.  When examined, the Veteran's right and left knee flexion have exceeded 45 degrees.  Extension has always been possible to zero degrees.  

The Board has considered the effect of the Veteran's symptoms on motion and on the ability to carry out normal activities.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion as well as painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, a 10 percent rating is already assigned for limitation of motion of each knee for the entire period on appeal.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the evidence establishes that, despite pain on motion, limitation of flexion is not demonstrated to a degree that would warrant a 20 percent rating for either knee.  The Board also finds that a separate rating for loss of extension under Diagnostic Code 5261 is not warranted for either knee.  The Veteran has had full extension on each evaluation.  

Turning to lateral instability, while the rating for lateral instability of the right knee was specifically appealed, the Board will also consider whether a separate compensable rating for lateral instability of the left knee is warranted.  The right knee is currently assigned a 30 percent rating.  Under Diagnostic Code 5257, a 30 percent rating is available for recurrent subluxation or lateral instability that is severe; a 20 percent rating is available for recurrent subluxation or lateral instability that is moderate; a 10 percent rating contemplates recurrent subluxation or lateral instability that is slight.  38 C.F.R. § 4.71a.  

A private treatment record of N.A.O. dated in April 2009 notes continuous bilateral knee instability and pain.  The examiner noted recurrent swelling and the sensation reported by the Veteran of her knees going to the side too far, with clicking and catching in the right knee.  According to N.A.O, she needs a knee brace for stability at walking and continuous use of medications.  She has inability to tolerate prolonged sitting or standing; and pushing and pulling is limited.  She cannot lift heavy things, bend, squat, or crawl.  She has difficulty managing distance ambulation and stair climbing.  She is no longer able to do any kind of exercise and no longer able to hold her kids. 

An X-ray of the right knee in April 2009 reveals no acute fractures or dislocations; joint spaces are well preserved; there is no evidence of joint effusion; soft tissues are unremarkable; bone density was normal.  

An August 2007 VA examination reveals complaint of instability, but no subluxation.  When examined, the Veteran's gait was normal.  The examiner noted an abnormal shoe wear pattern of increased wear on the outside edge of both heels.  There was no callus formation, or skin breakdown.  The examiner noted anterior cruciate ligament laxity on the right, but no laxity in the medial collateral, lateral collateral, or posterior cruciate ligaments.  McMurray's testing and Apley compression testing were normal.  The examiner described the instability as moderate.  On the left, there was no laxity in the anterior cruciate, medial collateral, lateral collateral, or posterior cruciate ligaments.  McMurray's testing and Apley compression testing were normal.  The examiner found no instability on the left.  The examiner found that there was no effect of either knee on chores, shopping, feeding, bathing, dressing, toileting, or grooming.  There was a mild impact on recreation.  There was a moderate impact on traveling.  There was a severe impact on exercises.  Sports were prevented.  

A November 2007 VA primary care note reveals Lachman's testing was negative.  Valgus and varus stress were negative.  McMurray's testing was negative.  

The Board finds that a disability rating in excess of 30 percent for right knee instability is not warranted, and a separate compensable rating for left knee instability is not warranted.  Regarding the right knee, a 30 percent rating is the maximum rating available under Diagnostic Code 5257 for lateral instability or recurrent subluxation.  Regarding the left knee, the Board acknowledges that there is a conflict in the clinical evidence.  The private treatment record of N.A.O. appears to implicate both knees in the Veteran's complaints of instability; however, the report is inconsistent in this regard.  N.A.O. described the Veteran's "knees" (pleural) as having the sensation of going from side to side; however, in the specific description of left knee disability, N.A.O. mentioned only chondromalacia.  Moreover, she did not support the assertion of instability of the left knee with actual clinical findings.  In contrast, the August 2007 VA examiner described specific clinical tests that were administered to test for lateral instability.  These were negative.  Based on the detailed tests on which the findings were based, the Board attaches greater probative weight to the August 2007 VA examination regarding the presence of lateral instability.  In sum, slight lateral instability or subluxation of the left knee is not shown.  

The Board has also considered other diagnostic codes.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, the evidence does not demonstrate a dislocated semilunar cartilage.  While the evidence does indicate some episodes of locking of the right knee, the 30 percent rating already assigned exceeds the maximum rating under Diagnostic Code 5258.  

Turning to other codes, under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage that is symptomatic.  Under Diagnostic Code 5262, a 40 percent rating is available for nonunion of the tibia and fibula with loose motion requiring a brace; a 30 percent rating is available for malunion of the tibia and fibula with marked knee or ankle disability; a 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability; a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability.  Under Diagnostic Code 5263, a 10 percent may be assigned for acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent semilunar cartilage, or genu recurvatum.  As such, a rating under any of the corresponding codes is not warranted.  There is also no suggestion of ankylosis of the either knee for purposes of Diagnostic Code 5256.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's demonstrated motion of each knee is persuasive evidence of the lack of ankylosis.

Finally, the Board has considered whether a compensable rating is warranted for the Veteran's surgical scar of the right knee, which was described by N.A.O. as disfiguring.  The Board notes that the schedule for rating disabilities of the skin was amended effective September 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  As the Veteran filed the claim for an increased rating prior to the effective date of the change, only the pre-October 2008 version of the schedular criteria is applicable.  

Diagnostic Code 7800 applies to scars of the head, face, or neck.  38 C.F.R. § 4.118.  In light of the anatomical location of the affected skin in this case, which does not involve the head, face, or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Code 7801 is applicable to scars other than head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118.  Here, an October 2010 physical medicine consultation reveals a well-healed surgical scar of the right knee with no adhesions.  There is no suggestion that the scar is deep, nonlinear, or that it causes limited motion.  Therefore, Diagnostic Code 7801 is not appropriate.  

Diagnostic Code 7802 describes areas of 144 square inches (929 sq. centimeters) or greater.  38 C.F.R. § 4.118.  There is no assertion or other evidence to suggest that the Veteran's surgical scar covers such a large area.  Accordingly, that code is not appropriate.  

Diagnostic Code 7803 applies to scars that are superficial and unstable.  38 C.F.R. § 4.118.  The October 2010 description of the Veteran's surgical scar shows that it is well healed with no adhesions.  

Diagnostic Code 7804 is applicable to scars that are superficial and painful on examination.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  A 10 percent rating is the maximum rating assignable under that code.  Here, the Veteran has not described her surgical scar as painful, and the October 2010 clinical description of the scar does not suggest that it is painful.  

Diagnostic Code 7805 applies to limitation of function.  38 C.F.R. § 4.118.  As noted above, the evidence does not show that the Veteran's well-healed surgical scar causes limitation of function.   Accordingly, the Board finds that a separate compensable rating for the Veteran's right knee surgical scar is not warranted.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 10 percent for right knee limited motion, in excess of 30 percent for right knee instability, or in excess of 10 percent for left knee limitation of motion.  The weight of the evidence is also against the assignment of any separate compensable rating for scarring or for left knee instability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected knee disabilities.  The criteria specifically provide for ratings based on the presence of arthritis and limitation of motion, including due to pain, weakness, and other orthopedic factors, as well as separate ratings for instability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the knee disabilities, there is no exceptional or unusual disability picture to 

render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Reopening of service connection for a low back disorder is granted.

An initial disability rating for limitation of motion of the left knee resulting from chondromalacia, in excess of 10 percent, is denied.

An increased disability rating for limitation of motion of the right knee, in excess of 10 percent, is denied. 

An increased disability rating for lateral instability of the right knee (resulting from residuals of an anterior cruciate ligament reconstruction), in excess of 30 percent, is denied. 


REMAND

A remand is required to ensure that there is a complete record upon which to decide the reopened issue of service connection for a low back disorder and the issue of service connection for a mental disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records reveal no complaint or treatment for symptoms of a mental disorder or a low back disorder in service.  Indeed, the Veteran's contention is that a mental disorder and a low back disorder are secondary to her service-connected right knee disorder.  

A private treatment record of N.A.O. dated in April 2009 reveals the opinion of N.A.O. that the Veteran's knee and back symptoms have resulted in a restriction of social functioning.  According to N.A.O., the Veteran demonstrated emotional changes, primarily a depressed mood and vegetative changes consisting in alteration in sleep, appetite, and energy levels.  Her mood is depressed most of the day; she has marked decrease in interest and pleasure in most activities; she has a feeling of worthlessness, fatigue or low energy nearly every day, and decreased concentration.  She feels frustrated.  She has episodes of irritability and stress.  According to N.A.O., it is more probable than not that, due to her knee problem, the Veteran now presents with emotional problems.  It is more probable than not that this is service connected.   

N.A.O. also noted that the Veteran's bearing weight more on one side than the other has brought on posture problems, loss of correct alignment of the column, degeneration of vertebrae and articulations, and the loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress on one side of vertebrae than the other, and by consequence, the Veteran could present with subsequent hip, back, and neck pain.  According to N.A.O., it is more probable than not that, due to her knee problem, she now has developed back problems.  It is more probable than not that this is service connected.   

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's current back or mental symptomatology and her service-connected knee disabilities.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of current low back and mental/psychiatric symptoms that may be related to the service-connected disabilities, the Board finds that a VA examination or examinations with medical nexus opinions are required to determine whether any current low back disorder and/or mental disorder is causally related to service or to any service-connected disability.  

While N.A.O. has offered an opinion regarding the current low back and mental symptoms, these opinions do not reflect her awareness or acknowledgement of pertinent evidence, including detailed evaluations of both knees.  In addition, N.A.O. did not provide a specific diagnosis of a mental disorder.  

The separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for a low back disorder, service connection for a mental disorder, and TDIU, are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of the claimed low back disorder and mental disorder.  The relevant documents in the claims file should be made available to the VA examiner(s).

The low back examiner is directed to consider the Veteran's history of service-connected knee disorders, and the opinion of N.A.O. that these may have resulted in a current back disorder.  

The VA examiner is requested to identify all diagnoses applicable to the Veteran's low back, and to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current low back disorder is causally or etiologically related to the Veteran's service-connected knee disabilities, or is otherwise related to service.  If no causal connection is found between a low back disorder and the service-connected knee disabilities, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any current low back disorder was permanently worsened beyond its normal course by the service-connected knee disabilities.  

The mental health examiner is directed to consider the Veteran's history of service-connected knee disorders, and the opinion of N.A.O. that these may have resulted in a current depression and other mental health symptoms.  

The VA examiner is requested to identify all appropriate psychiatric diagnoses, and to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current mental disorder is causally or etiologically related to the Veteran's service-connected knee disabilities or otherwise to service.  If a mental disorder is found to be present, but no causal connection is found to the service-connected knee disabilities, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any current mental disorder was permanently worsened beyond its normal course by the service-connected knee disabilities.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded issues of service connection for a low back disorder, service connection for a mental disorder, and TDIU.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


